IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-04,651-04


VERLIE LEE HENDERSON, Relator

v.

 JUDGE, CRIMINAL DISTRICT COURT NO. 5, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. C-68-1163-HL IN CRIMINAL DISTRICT COURT NO. 5

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he  contends that he  filed an application for a writ of habeas corpus
in Criminal District Court No. 5 of Dallas County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court. Relator contends that the district court entered
an order designating issues on February 14, 2007.
	 In these circumstances, additional facts are needed. The respondent, the judge of Criminal
District Court No. 5 of Dallas County is ordered to file a response with this Court by having the
District Clerk submit the record on such habeas corpus application or by setting out the reasons that
no findings have been made since the order designating issues was entered. This application for leave
to file a writ of mandamus will be held in abeyance until the respondent has submitted the appropriate
response. Such response shall be submitted within 30 days of the date of this order.

Filed: September 26, 2007
Do not publish